Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 19, 2017

The Court of Appeals hereby passes the following order:

A18E0001. GARCIA v. LANTIMO.

      Melita Walker passed away in October 2016 leaving a last will and testament
that named Maynard S. Lantimo as the guardian of her two minor children, P. G. and
C. Y. Pursuant to that will, the Probate Court of Coweta County issued letters of
testamentary guardianship to Lantimo. Dwayne George, the biological father of P. G.,
thereafter filed a petition for legitimation as to P. G. in the Superior Court of Coweta
County. Lantimo intervened in that action, and filed a counterclaim seeking a
declaratory judgment that his appointment as testamentary guardian vested him with
legal and physical custody of the child. Following a hearing, the trial court denied
George’s petition for legitimation, granted Lantimo’s motion for declaratory
judgment, and held that Lantimo was entitled to immediate physical custody of P. G.
and to “exercise those other powers reasonably necessary to provide for [the child’s]
support, care, education, health [,] and welfare.”
      Melita Garcia, the biological mother of Melita Walker and the maternal
grandmother of P. G., has now filed an emergency motion seeking to appeal the order
of the Coweta County Superior Court that granted Lantimo physical and legal custody
of P. G. “It is well settled, [however,] that only a party to the case can appeal from a
judgment, or one who has sought to become a party as by way of intervention and has
been denied the right to do so.” Degussa Wall Sys. v. Sharp, 286 Ga. App. 349, 350
(648 SE2d 687) (2007) (citation and punctuation omitted). See also OCGA § 5-6-33
(a) (1) (“[e]ither party in any civil case . . . may appeal from any . . . judgment,
decision, or decree of the court”). Given that Garcia is not a party to either the order
at issue or to the action that resulted in that order, she is without standing to seek the
relief she requests by way of her emergency motion. See In Interest of J. C. H., 224
Ga. App. 708, 710 (2) (482 SE2d 707) (1997). Accordingly, Garcia’s emergency
motion is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/19/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.